       Case 2:17-cv-03017-JAD-DJA Document 103 Filed 04/28/21 Page 1 of 3


1    KELLY A. EVANS, ESQ.
     Nevada Bar No. 7691
2    kevans@efstriallaw.com
     CHAD R. FEARS, ESQ.
3    Nevada Bar No. 6970
     cfears@efstriallaw.com
4    EVANS FEARS & SCHUTTERT L.L.P.
     6720 Via Austi Parkway, Suite 300
5    Las Vegas, NV 89119
     Telephone: 702.805.0290
6
  JEFFREY F. BARR, ESQ.
7 Nevada Bar No. 7269
  jbarr@atllp.com
8 ARMSTRONG TEASDALE LLP
  3770 Howard Hughes Parkway, Suite 200
9 Las Vegas, Nevada 89169
  Telephone: 702.678.5070
10
     Attorneys for Plaintiff
11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13
   ROBERT ELIASON, an individual and in Case No.: 2:17-cv-03017-JAD-DJA
14
   his official capacity as Constable of North
   Las Vegas Township,                         STIPULATION AND ORDER TO
15
                                               DISMISS PLAINTIFF’S SECOND
                         Plaintiff,            AMENDED COMPLAINT [ECF 97]
   v.
16
     CLARK COUNTY, a political subdivision of
17
     the State of Nevada; et al.,                           ECF Nos. 98, 99, 100, 103
18
                               Defendants.
19      Plaintiff ROBERT ELIASON (“Plaintiff”), Defendant CLARK COUNTY (“County”)
20   and Defendant STATE OF NEVADA ex rel. NEVADA COMMISSION ON PEACE
21   OFFICER STANDARDS & TRAINING (“POST Commission”) (collectively, “the
22   Parties”), hereby stipulate, pursuant to Federal Rule of Civil Procedure 41(a)(2), to dismiss
23   Plaintiff’s Second Amended Complaint [ECF No. 97] with prejudice, with each party to
24   bear its own costs and fees.
25      The Parties further stipulate that POST Commission’s pending Motion to Dismiss

26   Amended Complaint [ECF No. 98], POST Commission’s pending Renewed Motion for

27   Summary Judgment [ECF No. 99], and County’s Motion to Dismiss Amended Complaint

28
                                             Page 1 of 2
       Case 2:17-cv-03017-JAD-DJA Document 103 Filed 04/28/21 Page 2 of 3


1
     [ECF No. 100] (collectively “Pending Motions”) will be considered moot after Plaintiff’s
2
     Amended Complaint has been dismissed with prejudice, and no further consideration of the
3
     Pending Motions is required by this Court.
4
        DATED this 28th day of April, 2021.
5

6    EVANS FEARS & SCHUTTERT| LLP                         OLSON, CANNON, GORMLEY,
                                                          ANGULO & STOBERSKI
7
     /s/ Chad R. Fears                                    /s/ Thomas D. Dillard              .


8    KELLY A. EVANS, ESQ.                                 THOMAS D. DILLARD, JR., ESQ.
     CHAD R. FEARS, ESQ.                                  9950 W. Cheyenne Avenue
9    6720 Via Austi Parkway, Suite 300                    Las Vegas, NV 89129
     Las Vegas, NV 89119                                  (702) 384-4012
10
     (702) 805-0290                                       Attorneys for Defendant Clark County

11
              And
                                                          AARON D. FORD,
12
     ARMSTRONG TEASDALE LLP                               ATTORNEY GENERAL

     /s/ Jeffrey F. Barr                                  /s/ Michael D. Jensen
13
     JEFFREY F. BARR, ESQ.                                MICHAEL D. JENSEN, ESQ.
     3770 Howard Hughes Parkway, Suite 200                555 Wright Way
14
     Las Vegas, Nevada 89169                              Carson City, NV 89711
     (702) 678-5070                                       (775) 684-1100
15   Attorneys for Plaintiff Robert Eliason               Attorneys for Defendant State of Nevada
                                                          ex rel. Nevada Commission on Peace
16                                                        Officers Standards and Training
17
                                               ORDER
18
        IT IS SO ORDERED. Plaintiff’s Second Amended Complaint [ECF No. 97] is hereby
19
     dismissed with prejudice, with each party to bear its own costs and fees.
20
        IT
         ITIS
            ISFURTHER
               FURTHERORDERED
                       ORDEREDthat allall
                                that   pending motions
                                          Pending      [ECF
                                                  Motions are Nos. 98, 99,moot
                                                              considered   100]and do not
21
     are DENIED
     require       as moot, and
             any consideration orthe Clerk
                                  ruling byof Court
                                           this     is directed to CLOSE THIS CASE.
                                                Court.
22
                                               _________________________________
23                                            _____________________________________
                                               U.S. District
                                              UNITED   STATESJudgeDISTRICT
                                                                   Jennifer A.COURT
                                                                               Dorsey JUDGE
24                                             Dated: May 3, 2021
                                              DATED:          _________________
25
     Respectfully submitted by:
26

27   /s/ Jeffrey F. Barr
     Jeffrey F. Barr, Esq.
28
                                            Page 2 of 2
